Citation Nr: 0026892	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1998 RO decision which denied 
service connection for disabilities of the back and legs.  
The veteran was scheduled to testify in a hearing before a 
Veterans Law Judge in Washington, D.C., but she canceled that 
hearing in June 2000. 


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a back disability 
and a bilateral leg disability.  


CONCLUSION OF LAW

The veteran's claims for service connection for a back 
disability and a bilateral leg disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1944 to 
January 1946.  Service medical records show that on a January 
1944 physical examination for enlistment purposes the 
veteran's spine and extremities were normal.  In September 
1945, she was seen with a contusion on the third right rib.  
She reported that she had stepped on a board which flew up 
and hit her on the chest.  She complained of right chest pain 
ever since the injury.  She was put on bed rest.  A chest X-
ray was negative.  One week later, she was discharged to duty 
under treatment.  On a January 1946 physical examination for 
separation purposes, the veteran's spine and extremities were 
normal, and a chest X-ray was negative.  

In an October 1976 letter, Roy Raub, M.D., indicated the 
veteran reported to him that she fell in a store in 1974 and 
injured her lower back and neck and that she had had 
difficulty with this ever since then.  He noted he originally 
saw the veteran in July 1976 when she was found to have some 
cervical arthritis.  He stated he again saw the veteran in 
August 1976, when she claimed her low back bothered her more 
than her neck, and that X-rays of the back revealed 
degenerative changes.  The doctor indicated the veteran 
reported to him that even before she fell in 1974 she had had 
some difficulty with her back.  The diagnoses, in pertinent 
part, were degenerative arthritis of the cervical spine with 
right radiculitis and lumbar arthritis with chronic sprain.  

On a June 1978 VA examination, the veteran reported arthritis 
in her spine and spurs, which she claimed had become 
noticeable in 1974.  She complained she had terrible lower 
back pain and stiffness.  The veteran reported on an 
orthopedic consultation that she began to have pain in the 
mid-dorsal spine in 1968 and that her pain was mostly in the 
lower cervical/upper dorsal area.  She also reported she fell 
in 1974, which made her back pain worse.  X-rays revealed 
minimal spondylosis and disc space narrowing in the lumbar 
spine and minimal discogenic disease, spondylosis, and 
narrowing of the foramina in the cervical spine.  The 
diagnosis was arthritis involving the lumbar and cervical 
spine.  

Medical records from Darrell Belcher, M.D., indicate the 
veteran received treatment beginning in November 1986 for 
pain and swelling in her right knee, which had been bothering 
her for one week.  X-rays in November 1987 showed a definite 
defect in the medial femoral condyle, and knee surgery was 
discussed.  

Medical records from Bluefield Regional Medical Center in 
October 1990 show the veteran reported pain and swelling in 
her left knee with difficulty in walking for the past several 
months.  She reported severe arthritis in the right knee, for 
which she stated she had previously undergone arthroscopic 
surgery with improvement.  She was admitted for arthroscopic 
examination of the left knee with diagnoses of degenerative 
changes in both knees (acute on the left with some changes in 
the medial femoral condyle by X-ray) and chondropathy of the 
knee with possible meniscus tear.  

VA outpatient records in October 1992 show the veteran sought 
medication for rheumatoid arthritis.  

In a February 1993 statement, a private doctor diagnosed the 
veteran with severe arthritis of the lower spine and hips, 
among other ailments.  

On an April 1993 VA examination for determining aid and 
attendance/housebound status, the veteran complained of back 
pain and a tendency to lose her balance and fall on her 
knees.  The diagnosis included severe degenerative joint 
disease of the dorsal spine.  

On a May 1993 VA general medical examination, the veteran 
complained of lower back pain, knee pain, and difficulty in 
walking.  The diagnoses included degenerative joint disease 
of the dorsal spine and low back pain syndrome.  

In September 1997, the veteran filed a claim for service 
connection for disabilities of the back and legs.  She 
alleged that her disabilities were caused when she was struck 
in the chest by a board in service, which caused her to fall 
backward and hit the walkway leading to her duty station.  
She claimed that the injury led to terrible arthritis and 
that she now used a walker.  

In an October 1997 letter, the veteran stated that after 
surgery on her legs by Dr. Raub she was given a walker.  She 
stated her treatment records from Dr. Raub could not be 
located.  She stated she was maintained on pain medication.  

In a March 1998 decision, the RO denied service connection 
for disabilities of the back and legs.

In a December 1998 note, the veteran expressed her 
disagreement with the RO's decision, claiming that she had 
had problems with her back and knee ever since service when 
she was struck by a board in the chest, which knocked her 
backward onto a plank or board.  She noted that Dr. Raub 
performed surgery on her legs and that she was still 
searching for treatment records to support her claims.  

In a December 1998 note, the veteran stated she could not 
obtain any more medical records as 50 years have elapsed and 
all the doctors who had treated her have died.  She stated 
that she had very bad arthritis in her back, caused by the 
fall she had in service, and that she used a walker.  

In a February 1999 note, the veteran stated that her attempts 
to obtain medical records from one of her private doctors had 
failed.  

In her March 1999 substantive appeal, the veteran alleged 
that in service she injured her back when she was struck on 
the chest by a board she had stepped on and was knocked down 
onto a pile of boards.  She claimed that she had been 
bothered by arthritis ever since service, that she had two 
operations on her legs, and that she now used a walker.  She 
stated she was unsuccessful in her attempts to obtain old 
medical records to support her claims.  

In a May 1999 letter to the Board, the veteran reiterated her 
contentions regarding her arthritis arising from an in-
service injury when she was struck with a board and fell 
backwards onto a pile of lumber.  

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  


A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail, and there is no VA duty to assist her in 
development of her claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods were 
incurred in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran claims she has a back disability and a bilateral 
leg disability as a result of an injury in service when she 
was struck by a board in the chest, causing her to fall 
backward onto the walkway (or, as claimed in some statements, 
onto a plank, board, or a pile of lumber).  Service medical 
records show that in September 1945 she was put on bed rest 
for a contusion of the third right rib after she was struck 
in the chest by a board.  She returned to duty a week later, 
and there was no complaint or diagnosis of either a back 
disability or a leg disability at that time or at any 
subsequent period during service.  The veteran was released 
from active duty in 1946, and post-service medical records do 
not show a diagnosis of a back or leg disability for many 
years.  Medical records show that beginning in 1976 the 
veteran was treated for arthritis of the cervical and lumbar 
spine, and that beginning in 1986 she was treated for knee 
problems for which she underwent arthroscopic surgery.  There 
are no post-service records that show the veteran's back and 
knee problems are related to an injury in service.  

What is lacking in establishing well-grounded claims for 
service connection for a back disability and a bilateral leg 
disability is competent medical evidence of causality to link 
current back and knee disabilities, which were first shown 
many years after service, with the veteran's active duty.  
Caluza, supra.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show well-grounded claims for service connection 
for a back disability and a bilateral leg disability, and the 
claims must be denied.  


ORDER

Service connection for a back disability is denied.  

Service connection for a bilateral leg disability is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

